DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 19 July 2021 for the application filed 23 May 2018. Claims 1, 2, and 5-24 are pending:
Claims 6-15 have been withdrawn without traverse in the reply filed 31 March 2020;
Claims 3 and 4 have been canceled;
Claims 1, 2, 16, and 17 have been amended; and
Claims 19-24 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2016/084743 filed 24 November 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2015-229126 filed 24 November 2015) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant’s amendments filed 19 July 2021 have been considered.
Regarding the rejections of Claims 1, 2, and 5 under 35 USC 103 as being unpatentable over KATSUMI in view of MULLER-SCHULTE and BARRETT with evidentiary support from WANG, Applicant’s amendments and arguments are not persuasive.
Applicant argues that the Examiner has failed to establish prima facie cases of obviousness “without some objective reason to combine the teachings of the references” and further indicates that the Examiner has relied upon “obvious to try” rationale (pg. 8-11).
The Examiner respectfully disagrees.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, explicit motivation has been disclosed in the prior art to make obvious to one of ordinary skill in the art at the time of the filing of the invention to modify KATSUMI with the teachings and disclosures of MULLER-SCHULTE and BARRETT. These motivations have been clearly indicated in the rejections filed in the previous Office action mailed 19 March 2021 and have further been reiterated below. 
Applicant further argues that none of the cited art discloses incorporation of an epoxy group for binding with ligand in step (6) (pg. 11, middle).
The Examiner respectfully disagrees. MULLER-SCHULTE discloses the use of epichlorohydrin, i.e., an epoxy group, for increasing the number of possible binding moieties for particles.
Please note the added 35 USC 112(b) rejections. 
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, there is insufficient antecedent basis for the limitation “the reactive functional group” in step (5) of the claimed method. Claims 2, 5, and 19-21 are also rejected due to their dependence on Claim 1.
	Furthermore, regarding Claim 1, the added limitations regarding “the/a reactive functional group” are confusingly worded. Step (6) introduces “a reactive functional group”, but earlier step (5) references “the reactive functional group”. Are these the same reactive functional group or unique reactive functional groups? This is unclear. Based on the disclosure of the invention, it seems that “the reactive functional group” introduced in step (5) is added to the porous particle in step (6) (e.g., see Claim 16). Even the reaction of step (5) does not require the reactive functional group (i.e., the chemical crosslinking of the porous particle is not influenced by the presence of a reactive functional group). Thus, the Examiner will assume Applicant intended not to amend step (5) with “containing the reactive functional group”.
Regarding Claim 20, it is unclear which polymer is being referenced in the limitation “wherein said contacting a chemically crosslinked porous particle is with an ethylene-vinyl alcohol copolymer”. Claim 1 has introduced two potential polymers, i.e., (1) the at least one polymer introduced in step (1) selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer and (2) at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer in step (5). The Examiner will assume Applicant intended the polymer described in step (5). However, as constructed, the claim remains ambiguous and therefore, indefinite. 

Claims 1, 2, 5, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
Regarding Claim 1, the omitted elements are between steps (4) and (5). Step (4) claims “chemically crosslinking the porous particle”, implying producing a chemically crosslinked porous particle, and step (5) claims “contacting a chemically crosslinked porous particle”. However, it is unclear whether the claimed chemically crosslinked porous particle in step (5) is the same chemically crosslinked porous particle produced in step (4) or an otherwise unique particle. Claims 2, 5, and 19-21 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMI et al. (JP 02-008230 A, 11 January 1990; machine translation provided by Applicant filed 23 May 2018) in view of MULLER-SCHULTE (US PGPub 2001/0014468 A1) and BARRETT et al. (Analytical Chemistry, 73, 2001, pg. 5232-5239) with evidentiary support from WANG et al. (Materials Letters 60, 2006, 509-513).
	Regarding Claim 1, KATSUMI discloses a method for producing ethylene-vinyl alcohol porous particles (abstract) wherein an ethylene-vinyl alcohol polymer (i.e., at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer) is dissolved in a poor solvent, such as water (i.e., step (1), dissolving at least one polymer in an aqueous solvent to prepare a polymer solution; pg. 2, middle; pg. 3, middle) and mixed with a suitable solvent, e.g., methanol (i.e., step (2), dispersing the polymer solution in a non-aqueous solvent; pg. 3, middle). While KATSUMI is deficient in explicitly disclosing a water-in-oil emulsion, KATSUMI discloses that the particles are “obtained by drying after depositing a resin particle due to mixing with a poor solvent” (pg. 3, middle), which is inherently a water-in-oil emulsification (i.e., to form a W/O emulsion). KATSUMI further discloses cooling (“temperature deterioration”) the ethylene-vinyl alcohol copolymer emulsion to form the porous particles (pg. 2, middle; pg. 3, middle-bottom; Examples 1-3). KATSUMI also discloses cooling at 5 °C for 5 hours to obtain the ethylene-vinyl alcohol particles (i.e., step (3), cooling the W/O emulsion to form a porous particle; pg. 4, top).
KATSUMI is deficient in disclosing step (4), chemically crosslinking the porous particle.
	However, crosslinking is a common method used in the polymer arts to introduce functional groups or increase polymer stability. For example, MULLER-SCHULTE discloses the crosslinking of porous particles advantageously increases their stability (i.e., step (4), chemically crosslinking the porous particle; p0015). MULLER-SCHULTE further discloses the preferred use of glutaraldehyde as a crosslinking agent because such an agent 
KATSUMI in view of MULLER-SCHULTE is deficient in disclosing step (5), contacting a chemically crosslinked porous particle containing [a] reactive functional group with at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer.
	BARRETT discloses polystyrene stationary surfaces useful for protein adsorption as chromatography support (§Introduction, pg. 5232, col. 2). BARRETT further discloses polyvinyl alcohol polymer is coated onto the surfaces to reduce non-specific binding (i.e., step (5), contacting a chemically crosslinked porous particle containing… with at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer; §Nonspecific Protein Adsorption to a Poly(styrene) Surface, pg. 5237, col. 1-2; FIG. 9). Advantageously, the polyvinyl alcohol treatment increases protein resistance and non-specific binding, especially useful for the development of polystyrene-polyvinyl alcohol surfaces for chromatography (§Conclusions, pg. 5239, col. 2). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to contact the KATSUMI-taught ethylene vinyl alcohol particles with polyvinyl alcohol solution as taught by BARRETT.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	KATSUMI in view of MULLER-SCHULTE and BARRETT is deficient in disclosing step (6), introducing a reactive functional group capable of binding to a ligand into the porous particle, wherein the reactive functional group is an epoxy compound.
	However, as further disclosed by MULLER-SCHULTE, activation agents are commonly used to produce common affinity chromatography media (p0019); such activation agents include epichlorohydrin (i.e., an epoxy compound), which are useful for coupling processes for bioligands and biomolecules (i.e., step (6), introducing a reactive functional group capable of binding to a ligand into the porous particle; p0020). Even further, activation of the disclosed particles advantageously expands the number of biomolecules that can be coupled to the porous particle matrix, leading to wide fields of applications (p0022). Thus, at the time of the filing of the invention, one of ordinary skill in the art would find it obvious to introduce an epoxy compound reactive functional group capable of binding to a ligand as disclosed by MULLER-SCHULTE in the method for producing a porous particle taught by KATSUMI, MULLER-SCHULTE, and BARRETT.
	Regarding Claim 2, as applied to the rejection of Claim 1, KATSUMI further discloses the ethylene-vinyl alcohol polymer includes ethylene units (i.e., wherein the at least one polymer comprises an ethylene-vinyl alcohol copolymer having a repeating unit derived from ethylene) at 47 mol% (Example 1; pg. 4, top), 44 mol% (Example 2; pg. 4, middle), and 32 mol% (Example 3; pg. 4, bottom), which read upon the claimed range of in an amount exceeding 0% by mole and 50% by mole or less relative to an entire repeating unit in the ethylene-vinyl alcohol copolymer.
Regarding Claim 5, as applied to the rejection of Claim 1, KATSUMI further discloses the poor solvent includes water (i.e., wherein the aqueous solvent is a mixed solvent comprising… water; pg. 3, middle).
Regarding Claim 19, as applied to the rejection of Claim 1, MULLER-SCHULTE further discloses the preferred use of glutaraldehyde as a crosslinking agent because such an agent advantageously reacts with polymers within a few minutes to produce firmly crosslinked particles (i.e., wherein said chemically crosslinking the porous particle is by using an aldehyde crosslinking agent; p0016).

Claim(s) 16-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMI in view of MULLER-SCHULTE with evidentiary support from WANG.
	Regarding Claim 16, KATSUMI discloses a method for producing ethylene-vinyl alcohol porous particles (abstract) wherein an ethylene-vinyl alcohol polymer (i.e., at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer) is dissolved in a “poor” solvent, such as water (i.e., step (1), dissolving at least one polymer in an aqueous solvent to prepare a polymer solution; pg. 2, middle; pg. 3, middle) and mixed with a “suitable” solvent, e.g., methanol (i.e., step (2), dispersing the polymer solution in a non-aqueous solvent; pg. 3, middle). While KATSUMI is deficient in explicitly disclosing a water-in-oil emulsion, KATSUMI discloses that the particles are “obtained by drying after depositing a resin particle due to mixing with a poor solvent” (pg. 3, middle), which is inherently a water-in-oil emulsification (i.e., to form a W/O emulsion). KATSUMI further discloses cooling (“temperature deterioration”) the ethylene-vinyl alcohol copolymer emulsion to form the porous particles (pg. 2, middle; pg. 3, middle-bottom; Examples 1-3). Further, KATSUMI discloses cooling at 5 °C for 5 hours to obtain the ethylene-vinyl alcohol particles (i.e., step (3), cooling the W/O emulsion for 0.5 to 12 hours to form a porous particle; pg. 4, top).
KATSUMI is deficient in disclosing chemically crosslinking the porous particle.
	However, crosslinking is a common method used in the polymer arts to introduce functional groups or increase polymer stability. For example, MULLER-SCHULTE teaches that the crosslinking of porous particles advantageously increases their stability (i.e., step (4), chemically crosslinking the porous particle; p0015). Even though MULLER-SCHULTE teaches the crosslinking of polyvinyl alcohol polymers, the crosslinking 
	KATSUMI in view of MULLER-SCHULTE is deficient in disclosing introducing a reactive functional group capable of binding to a ligand into the porous particle, wherein the reactive functional group is an epoxy compound.
	However, as further disclosed by MULLER-SCHULTE, activation agents are commonly used to produce common affinity chromatography media (p0019); such activation agents include epichlorohydrin (i.e., an epoxy compound), which are useful for coupling processes for bioligands and biomolecules (i.e., introducing a reactive functional group capable of binding to a ligand into the porous particle; p0020). Even further, activation of the disclosed particles advantageously expands the number of biomolecules that can be coupled to the porous particle matrix, leading to wide fields of applications (p0022). Thus, at the time of the filing of the invention, one of ordinary skill in the art would find it obvious to introduce an epoxy compound reactive functional group capable of binding to a ligand as disclosed by MULLER-SCHULTE in the method for producing a porous particle taught by KATSUMI.
	Regarding Claim 17, as applied to the rejection of Claim 16, KATSUMI further discloses the ethylene-vinyl alcohol polymer includes ethylene units at 47 mol% (Example 1; pg. 4, top), 44 mol% (Example 2; pg. 4, middle), and 32 mol% (Example 3; pg. 4, bottom) (i.e., wherein the at least one polymer comprises an ethylene-vinyl alcohol copolymer having a repeating unit derived from ethylene in an amount exceeding 0% by mole and 50% by mole or less relative to an entire repeating unit in the ethylene-vinyl alcohol copolymer).
Regarding Claim 18, as applied to the rejection of Claim 16, KATSUMI further discloses the aqueous solvent (“poor solvent”) includes water (i.e., wherein the aqueous solvent is a mixed solvent comprising… water; pg. 3, middle).
Regarding Claim 22, as applied to the rejection of Claim 16, MULLER-SCHULTE further discloses the preferred use of glutaraldehyde as a crosslinking agent because such an agent advantageously reacts with polymers within a few minutes to produce firmly crosslinked particles (i.e., wherein said chemically crosslinking the porous particle is by using an aldehyde crosslinking agent; p0016).
Regarding Claims 23 and 24, as applied to the rejections of Claims 22 and 16, respectively, KATSUMI further discloses the method for producing ethylene-vinyl alcohol porous particles involves dissolving an ethylene-vinyl alcohol polymer (i.e., wherein the at lest one polymer comprises an ethylene-vinyl alcohol copolymer; pg. 2, middle; pg. 3, middle).

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMI in view of MULLER-SCHULTE and BARRETT and further in view of TANAKA (CA 2356857 A1).
Regarding Claims 20 and 21, as applied to the rejections of Claims 19 and 1, respectively, KATSUMI, MULLER-SCHULTE, and BARRET teach a method for producing a porous particle wherein a chemically crosslinked porous particle is contacted with at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer. The prior art is deficient in explicitly disclosing wherein said contacting a chemically crosslinked porous particle is with an ethylene-vinyl alcohol copolymer.
However, as disclosed by BARRETT, the coating of a stationary surface with polyvinyl alcohol polymer reduces non-specific binding of proteins (§Nonspecific Protein Adsorption to a Poly(styrene) Surface, pg. 5237, col. 1-2; FIG. 9). Advantageously, such a treatment increases protein resistance and non-specific binding, especially useful for developing surfaces for chromatography (§Conclusions, pg. 5239, col. 2). While BARRETT discloses polyvinyl alcohol coatings, other suitable coatings are known in the art. For instance, TANAKA discloses coating a surface for use in bioassays (pg. 1, par. 1-2) with a highly hydrophilic polymer, including ethylene-vinyl alcohol copolymers (i.e., wherein said contacting a chemically crosslinked porous particle is with an ethylene-vinyl alcohol copolymer; paragraph spanning pg. 10-11), to advantageously decrease the saturation adsorption amount of molecules (pg. 10, first full paragraph). Absent showings of criticality, non-obviousness, or unexpected results, one of ordinary skill in the art would have found it obvious at the time of the filing of the invention to modify the method of producing a porous particle taught by KATSUMI, MULLER-SCHULTE, and BARRET by contacting the chemically crosslinked porous particle with an ethylene-vinyl alcohol copolymer as disclosed by TANAKA because such a substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777